Citation Nr: 9903180	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  94-33 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES


1.  Entitlement to an effective date earlier than July 11, 
1989 for the assignment of a 10 percent evaluation for 
tinnitus.

2.  Entitlement to an increased evaluation for chronic 
lumbosacral strain with status post operative disc excision, 
currently evaluated as 40 percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
an injury to the right elbow (major) with traumatic 
arthritis, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
January 1966 and from June 1968 to June 1974.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.  

In September 1996 the Board determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for arthritis of the hands 
and feet and arthralgias of multiple joints, denied 
entitlement to service connection for a left knee disorder, 
denied entitlement to an increased evaluation for 
postoperative residuals of a meniscectomy of the right knee 
with chondromalacia and synovitis, denied entitlement to an 
increased (compensable) evaluation for bilateral hearing 
loss, and denied entitlement to a temporary total evaluation 
based on convalescence.  The Board remanded the issues of 
entitlement to increased evaluations for chronic lumbosacral 
strain with status post operative disc excision and residuals 
of an injury to the right elbow with traumatic arthritis.

In September 1997 the RO denied entitlement to an effective 
date, prior to July 11, 1989, for a grant of an increased 
(compensable) evaluation of 10 percent for tinnitus; granted 
an increased (compensable) evaluation of 10 percent for 
residuals of an injury of the right elbow with traumatic 
arthritis; and affirmed the prior denial of entitlement to an 
increased evaluation for chronic lumbosacral strain with 
status post operative disc excision.

In March 1998 the RO denied entitlement to a total disability 
rating for compensation purposes on the basis of individual 
unemployability.  In April 1998 the veteran filed a notice of 
disagreement with the foregoing determination.  The RO issued 
a statement of the case as to this issue in August 1998, and 
provided the veteran with VA Form 9, Appeal to Board of 
Veterans' Appeals to perfect a substantive appeal.  The 
veteran did not file a substantive appeal as to the denial of 
a total disability rating for compensation purposes on the 
basis of individual unemployability.

The Board has accordingly construed the issues for appellate 
consideration as limited to those reported on the title page.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  Following receipt of the veteran's reopened claim on July 
11, 1990 for an increased (compensable) evaluation for 
tinnitus, the RO in March 1992 granted a separate 10 percent 
evaluation effective from July 11, 1989 based upon medical 
evidence dated in 1991 suggesting for the first time that 
tinnitus was persistent and associated with acoustic trauma 
in active duty.  

3.  Prior unappealed rating decisions essentially dating from 
February 1975 until March 1992, in which the RO essentially 
confirmed and continued a noncompensable evaluation for 
tinnitus, were supported by the evidence then of record.  

4.  Chronic lumbosacral strain with status post operative 
disc excision is productive of not more than severe 
impairment. 

5.  The recent evidence of record suggests the presence of a 
tender and painful postoperative scar of the lumbosacral 
spine. 

6.  The veteran's service-connected traumatic arthritis of 
the right elbow (major) is currently manifested by elbow 
motion reported from 15 degrees to 135 degrees, pronation of 
85/90 degrees and supination of 90/90 degrees with moderate 
pain on movement.

7.  Chronic lumbosacral strain with status post operative 
disc excision and residuals of an injury to the right elbow 
with traumatic arthritis have not rendered the veteran's 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than of July 
11, 1989, for the award of a separate 10 percent evaluation 
for service-connected tinnitus have not been met.  38 
U.S.C.A. §§ 5107, 5110, 7105 (West 1991 & Supp. 1998);  38 
C.F.R. §§ 3.105, 3.157, 3.400 (1998).

2.  The criteria for the assignment of a disability 
evaluation greater than 40 percent for chronic lumbosacral 
strain status post operative disc excision have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.7 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (1998).

3.  The criteria for the assignment of a separate 10 percent 
for postoperative lumbosacral spine scar have been satisfied.  
38 U.S.C.A. §§ 1155, 5107);  38 C.F.R. 4.14, 4.118, 
Diagnostic Code 7804 (1998).

4.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the right elbow are not met. 38 
U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 
4.40, 4.71 (Plate I), 4.71a, Diagnostic Codes 5010, 5206, 
5207, 5208 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record shows that on September 9, 1974, the 
veteran filed an application for service connection primarily 
for hearing loss.  

On a report of an initial postservice VA examination in 
December 1974 the veteran noted having trouble with hearing 
for four years as well as ringing.  Tinnitus aurium was 
noted.  


In a February 1975 original rating decision the RO granted 
service-connection for chronic low back strain and hearing 
loss with tinnitus aurium evaluated as noncompensable, each, 
based upon findings in the veteran's service medical records 
as well as on an initial postservice VA examination in 
December 1994.  Service-connection for a right knee 
disability was granted and evaluated as noncompensable.  He 
was awarded a 10 percent evaluation under 38 C.F.R. § 3.324.  
The veteran was notified of the decision.  

In September 1975 the vetera requested reevaluation of 
service-connected disability.

On a report of a VA ear, nose and throat examination in 
January 1976, the veteran noted having trouble with hearing 
for 6 years with ringing part of the time.  Diagnoses 
included tinnitus aurium. 

In a rating decision dated in April 1976 the RO granted 
service-connection for history of injury of the right elbow 
with internal derangement episodes and minimal osteoarthritis 
evaluated as noncompensable under Diagnostic Code 5003 based 
upon findings in the veteran's service medical record and 
postservice clinical data.  A noncompensable evaluation for 
hearing loss with tinnitus was confirmed and continued.  He 
was notified of the decision but did not file a timely 
appeal.  


In an unappealed RO rating decision in March 1980, the RO 
confirmed and continued the evaluations in effect for 
service-connected disabilities including a noncompensable 
evaluation for hearing loss with tinnitus. 

On a report of a VA ear, nose and throat examination in 
November 1980, the veteran noted having trouble with his 
hearing as well as ringing at times.  Diagnoses included 
tinnitus aurium, recurrent.

In an unappealed RO rating decision dated in mid January 
1981, the RO assigned a separate noncompensable evaluation 
for tinnitus under Diagnostic Code 6260, noting that the 
tinnitus was not shown to be constant.

On July 11, 1990 the veteran reopened a claim for entitlement 
to an increased evaluations for service-connected 
disabilities including tinnitus.

VA outpatient clinical records dated in September 1991 reveal 
tinnitus and hearing loss associated with exposure to loud 
noise including artillery fire.  The veteran complained of 
persistent intermittent tinnitus.  

In a rating decision dated in March 1992, the RO granted an 
increased (compensable) evaluation of 10 percent for tinnitus 
effective July 11, 1989 based upon effective dates of 
liberalizing legislation.

On a report of a VA orthopedic examination in April 1997 the 
veteran noted not working.  He last worked in 1988 as an 
engineer.  He stated he was unable to work due to his hands 
bothering him and not being able to sit or stand for 
prolonged periods.  He noted that his right elbow had 
bothered him ever since an injury in service.  His present 
orthopedic treatment involved careful activity, oral 
medication and use of an electric tricycle.  He was followed 
by rheumatology.  His present comfort level allowed him to 
operate a car for about one hour or walking for about four 
minutes, both limited by back and lower extremity symptoms.  

Orthopedic symptoms were noted as including bothersome neck 
pain; right trapezius muscle pain; painful right shoulder 
joint; bothersome right elbow pain with moderate elbow pain 
on the left; right forearm discomfort; both hands with pain, 
numbness and weakness; bothersome low back pain; lower 
extremity symptoms worse near the left knee.  He noted that 
the most bothersome problem in the last three months was 
chronic back pain.  On objective evaluation, the veteran was 
characterized as being largely overweight.  Muscle condition 
was average for size and age.  Cooperation was very good.  He 
arrived on an electric tricycle.  Elbow motion on the right 
was from 15 degrees to 135 degrees.  Pronation was 85/90 and 
supination was 90/90.  Pain with movement was moderate on the 
right.  

There was no swelling or redness.  Tenderness was found in 
several areas at the right elbow.  On the right, tenderness 
was moderate at the lateral epicondyle, the ulnar nerve, and 
the olecranon.  Sensation and muscle functions were 
satisfactory.  The examiner's assessment noted a history of 
right elbow injury with pain and symptoms mostly at the 
olecranon.  It was noted that the chronic symptoms continued 
and were associated with mild bursitis plus some residual 
bothersome scarring from the original contusion.  Mild 
lateral epicondylitis was also noted.  

It was indicated that the veteran had been diagnosed with 
systemic arthritis since the 1970's and that recent reports 
in the record indicated that he was thought to have serologic 
negative rheumatoid arthritis and gouty arthritis.  The 
examiner noted that this did not appear to be much of a 
factor at the right elbow at that time.  There was no 
swelling at the right elbow or evidence of synovitis.  He did 
not recall any specific point in time when the right elbow 
worsened from systemic arthritis.  

The examiner indicated that the right elbow symptoms probably 
significantly increased by chronic tension/depression as were 
other orthopedic symptoms.  Continued elbow distress could be 
expected.  The claims file was made available to the 
examiner.  It was noted that the veteran's pain decreased 
elbow function.  The elbow symptoms included muscular 
symptoms.  It was noted that 20 percent of the right elbow 
pain was muscular and 80 percent was joint and olecranon 
involvement.  The veteran had moderate impairment of 
coordination of the right elbow.  There were no visible signs 
of pain noted.  Skin and facial expression were normal.  


The examiner noted that while the veteran had an intervening 
systemic arthritic process affecting the right elbow, 70 
percent of the veteran's right elbow symptoms stemmed from 
the injury in service.  It was noted that the chronic right 
elbow pain made the veteran a poor candidate for heavier 
types of manual labor.  The elbow was considered okay for 
lighter types of work.  The right elbow was not considered 
severe enough to cause permanent total disability.  There was 
permanent partial disability at the right elbow joint.  

On a report of a VA neurologic examination in April 1997 the 
veteran claimed injuring his back in service while moving a 
lot of office furniture.  The examiner noted that while the 
veteran was given a diagnosis of sciatic neuropathy he had no 
specific complaints referable to the sciatic nerve 
distribution.  Specifically, he had no radicular symptoms 
down the back of his leg or down the lateral aspect of his 
lower leg.  

There was no weakness in his legs according to the veteran.  
The veteran noted using an electric scooter because of 
arthritis in his knees, ankles, low back and arms.  It was 
noted that apparently an EMG nerve conduction study was done 
on the lower extremities with normal results, but the 
examiner was unable to find the report in the record.  The 
veteran's medications included treatment for diabetes, 
cardiac disease, hypertension, gout and inflammatory 
arthritis.  

On physical examination the veteran was described as poorly 
cooperative.  He refused to move his lower leg.  He requested 
that the examiner not use the reflex hammer on his Achilles.  
Prominent giveaway weakness was evident.  Sensory examination 
was functional with the exclusion of decreased pin-prick and 
temperature sensation around the lateral aspect of the left 
thigh in the distribution of the femoral lateral cutaneous 
nerve.  

The veteran refused to walk because he stated he did not 
bring his cane or crutches.  He refused to tap the left foot 
because it hurt his arthritis.  Reflexes were present at both 
patella.  Achilles and plantar responses were not performed.  

The diagnostic impression reflected neuralgia paresthetica on 
the left; chronic lumbosacral strain; and the examiner's 
opinion that there was no objective information in the record 
or physical examination to support the diagnosis of sciatic 
neuropathy or ongoing lumbar radiculopathy.  

On a report of a VA orthopedic examination in May 1998, the 
veteran complained of continued pain in the lower back on a 
daily basis with radicular symptoms into the left leg with 
associated numbness laterally in the thigh.  He noted that 
coughing or sneezing exacerbated the pain.  He noted 
suffering from morning stiffness.  He avoided prolonged 
standing or walking.  The pain was described as excruciating 
in his back.  Sitting increased the pain.  He walked with a 
cane and used a motorized chair.  He denied any flares of his 
pain but described his pain as chronic and present on a daily 
basis.  There was no associated fatigue or incoordination 
symptoms.  

On physical examination the veteran was described as an obese 
individual in a motorized wheelchair.  His movements were 
guarded and slow.  A 13 centimeter scar was noted in the 
lumbar area.  There was moderate tenderness at the upper 
portion of the scar to percussion and palpation.  No spasm 
was present.  Forward flexion was to 35 degrees.  
Hyperextension was to 5 degrees limited by pain.  Lateral 
bending was to 25 degrees in both directions limited by pain.  
Rotation was to 15 degrees limited by pain in both 
directions.  

Reflexes were present at the knees and ankles.  Sensation was 
diminished in the right lower extremity compared to the left.  
There was equivocally positive straight leg raising.  Motor 
testing revealed quadriceps and anterior tibial group to be 
3/5 on the right and 4/5 on the left.  Pertinent diagnoses 
were chronic lumbar strain superimposed on degenerative joint 
disease, and status post discectomy with chronic pain and 
loss of range of motion.

On a report of a VA audiometric examination in May 1998, 
hearing loss and tinnitus were noted.


I.  Entitlement to an effective date, 
prior to July 11, 1989 for a grant of an 
increased (compensable) evaluation of 10 
percent for tinnitus.

Criteria

The effective date of an award based on an original claim for 
compensation will be the day following separation from active 
service or date entitlement arose if claim is received within 
one year of separation from service; otherwise, the effective 
date will be the date of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b)(1); 38 C.F.R. § 
3.400.

The effective date of an evaluation and entitlement of an 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase, will be 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date of 
compensation based on new and material evidence received 
after a final disallowance, is the date of receipt of claim 
or date entitlement arose, whichever is later. 38 C.F.R. § 
3.400(q)(1)(ii).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, 
member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  38 C.F.R. 
§ 3.155 (1998).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from date it was sent to the claimant, it will be 
considered filed as of date of receipt of an informal claim.  
Id.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151 (1998).  
A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim by a veteran for pension may 
be considered to be a claim for compensation.  Id. 38 C.F.R. 
§ 3.151(a) (1998).

In accordance with the provisions of 38 C.F.R. § 3.157(a) 
(1998), effective date of pension or compensation benefits, 
if otherwise in order, will be the date of receipt of claim 
or date when entitlement arose, whichever is later.  A report 
of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.

In accordance with 38 C.F.R. § 3.157(b)(1) the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  

When an issue has been previously denied by the RO, such 
claim may not be reopened and allowed in the absence of new 
and material evidence.  38 U.S.C.A.  §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

A decision of the RO becomes final in the absence of a timely 
appeal.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) 
(1998).  A claim may be reopened upon a submission of new and 
material evidence and a previous claim may be amended upon a 
showing of clear and unmistakable error in the prior RO 
rating decision.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.105 (1998).

Error in the prior RO rating adjudication of a claim exists 
when, for example, the correct facts, as they were known at 
the time, were not before the adjudicator, or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied. Russell v. Principi, 3 Vet. App. 310, 313 (1992).

Clear and unmistakable error is the type of error which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made; it is error which is undebatable, so 
that it can be said that reasonable minds can only conclude 
that the original decision was fatally flawed at the time it 
was made.  Russell, 3 Vet. App. at 313-314. 

A determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision. Russell, 3 Vet. App. at 314.

The Board notes that except as otherwise provided, the 
effective date of an evaluation and an award of compensation 
based on an original claim, a reopened claim after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 
(1998). The effective date of compensation based on new and 
material evidence received after a final disallowance is the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (1998).

The provisions of 38 C.F.R. § 3.400(o)(1) state that the 
effective date for increased compensation is, except as 
provided in 38 C.F.R. § 3.400(o)(2), the date of receipt of 
claim or the date entitlement arose, whichever is later. The 
effective date of an award of increased compensation is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim is 
received within one year from such date; otherwise, date of 
receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

Under the provisions of 38 C.F.R. § 3.157(b), once a formal 
claim for compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
the following will be accepted as an informal claim for 
increased benefits: The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.

The provisions of 38 C.F.R. § 3.155 provide that any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered as an informal claim. Such informal 
claim must identify the benefit sought.

Regardless of VA regulations concerning effective dates of 
awards and with exceptions that do not apply in this case, 
the payment of monetary benefits based on original, reopened, 
or increased awards of compensation, pension or dependency 
and indemnity compensation may not be made for any period 
prior to the first day of the calendar month following the 
month in which the award became effective.  38 C.F.R. § 3.31 
(1998).

In Thompson v. Brown, 1 Vet. App. 251 (1991), the United 
States Court of Veterans Appeals (Court) held that a 
difference of opinion as to the facts or a disagreement with 
the original rating and its interpretation of the facts is 
not to be of the type of administrative reversible error 
under 38 C.F.R. § 3.105(a).  Either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the legal provisions effective at that time were 
improperly applied; a mere difference of opinion in the 
outcome of the adjudication does not provide a basis to find 
the VA committed administrative error during the adjudication 
process.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991); Robbie v. Derwinski, 1 Vet. App. 612, 614-615 (1991).

In order to assert a valid claim of clear and unmistakable 
error, the claimant must assert more than a disagreement as 
to how the facts were weighed or evaluated. Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc).  The Court 
proposed a three-pronged test to determine whether clear and 
unmistakable error is present in a prior determination: (1) 
either the facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied, (2) the error must be 'undebatable' and 
of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made, and 
(3) a determination that there was clear and unmistakable 
error based upon the record and the law that existed at the 
time of the prior adjudication in question.


Damrel v. Brown, 6 Vet. App. 342, 242, 245 (1994) quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).  Also, if a claimant wishes to raise CUE, there must 
be some degree of specificity as to what the alleged error is 
and, unless it is the kind of error...that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Under the pertinent laws and regulations, the Board notes 
that where compensation is awarded or increased pursuant to a 
liberalizing law or liberalizing VA issue, proved by the 
Administrator or under his or her direction, the effective 
date of such award of increase shall be fixed in accordance 
with the facts found, but not earlier than the effective date 
of the act or administrative issue.  If a claim is reviewed 
on the initiative of the VA within one year from the 
effective date of the law or VA issue, or at the request of 
the claimant within one year from the effective date, 
benefits may be authorized from the effective date of the law 
or VA issue.  38 C.F.R. 3.114(a)(1) (1998).


Analysis

Initially, the Board finds the veteran's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, the Board finds the veteran to have presented a claim 
that is plausible.  As to another preliminary matter, the 
veteran has not indicated that there exist any records of 
probative value that are available and that have not already 
been included in his claims folder.  Accordingly, the Board 
finds that all relevant evidence has been properly developed 
and that the duty to assist the veteran in developing 
pertinent facts, as set forth by 38 U.S.C.A. § 5107(a), has 
been satisfied.

Following a comprehensive review of the record the Board 
notes that the pertinent criteria for evaluating tinnitus is 
set forth in the VA Schedule for Rating Disabilities, 
codified in 38 C.F.R. Part 4 (1998) under Diagnostic Code 
6260.  A maximum 10 percent evaluation is provided for 
persistent tinnitus as a symptom of head injury, concussion 
or acoustic trauma.  



The rating schedule was amended to reflect assignment of a 10 
percent evaluation for tinnitus with criterion under 
Diagnostic Code 6260 effective March 10, 1976.  The Board 
notes that a noncompensable evaluation is assigned where the 
minimum evaluation requires residuals and the schedule does 
not provide a noncompensable evaluation, noncompensable 
evaluation is assigned when the required residuals are not 
shown.  38 C.F.R. § 4.31 (1998).  In Rhodan v. West, No. 96-
1080 (U.S. Vet. App. Dec. 1 1998) the Court held that the 
revised rating criteria may not be applied to a claim prior 
to the effective date of the new regulations.

The Board notes that following receipt of the veteran's 
reopened claim on July 11, 1990 for an increased 
(compensable) evaluation for tinnitus, the RO in March 1992, 
granted a separate 10 percent evaluation for tinnitus 
effective from July 11, 1989 based upon medical evidence 
dated in 1991 suggesting for the first time that the 
veteran's tinnitus was persistent and associated with 
acoustic trauma in active duty.  

Importantly, the Board notes that any prior unappealed rating 
decisions dating from February 1975 until March 1992 in which 
the RO essentially confirmed and continued a noncompensable 
evaluation for tinnitus were supported by the evidence then 
of record and did not contain clear and unmistakable error.  
The evidence at that time clearly failed to show evidence of 
constant tinnitus due to acoustic trauma or head injury.  The 
veteran himself failed to claim that his tinnitus was 
constant and etiologically related to acoustic trauma or head 
injury in active service. 

Overall, since the record fails to show evidence of tinnitus 
meeting the criteria for a separate 10 percent evaluation 
until the early 1990's, the preponderance of the evidence is 
negative and against the claim of entitlement to an effective 
date earlier than July 11, 1989 for the assignment of a 10 
percent evaluation for tinnitus.



II.  Entitlement to an increased 
evaluation for chronic lumbosacral strain 
with status post operative disc excision, 
currently evaluated as 40 percent 
disabling; and for residuals of an injury 
to the right elbow with traumatic 
arthritis, currently evaluated as 10 
percent disabling.

Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1998).  The average impairment as set 
forth in the VA Schedule for Rating Disabilities, codified in 
38 C.F.R. Part 4, includes diagnostic codes which represent 
particular disabilities.  Generally, the degrees of 
disabilities specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  Id.  An evaluation of the level of 
disability present includes consideration of the functional 
impairment on the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. 4.10, 4.40, 4.45 (1998).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern. Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

Therefore, the Board has considered the potential application 
of various provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).

If an unlisted condition is encountered it is rated under a 
closely related disease or injury in which the functions 
affected, the anatomical localization, and the symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1998).

A 40 percent evaluation may be assigned for favorable 
ankylosis of the lumbar spine.  A 50 percent evaluation may 
be assigned for unfavorable ankylosis of the lumbar spine.  
38 C.F.R. § 4.71a; Diagnostic Code 5289.

A maximum schedular evaluation of 40 percent is provided for 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
4.71a, Diagnostic Code 5292 (1998).

Intervertebral disc syndrome warrants a 40 percent evaluation 
when the disability is severe and is manifested by recurring 
attacks, with intermittent relief.  A 60 percent evaluation 
is warranted when the disability is pronounced and is 
manifested by persistent symptoms that are compatible with 
sciatic neuropathy with either (1) characteristic pain and 
demonstrable muscle spasm, (2) absent ankle jerk, or (3) 
other neurological findings appropriate to the site of the 
diseased disk, with little intermittent relief.  38 C.F.R. 
4.71a, Diagnostic Code 5293 (1998).

The veteran is service-connected for low back syndrome and, 
under the criteria applicable to lumbosacral strain, the 
rating schedule provides a maximum 40 percent rating for 
severe disability with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

In VAOPGCPREC 36-97 (O.G.C. Prec. 36-97), the acting VA 
General Counsel held that: 

(1) Diagnostic Code 5293 involves loss of range of motion 
and, therefore, 38 C.F.R. §§ 4.40 and 4.45 must be considered 
when a disability is evaluated under this diagnostic code. 

(2) When a veteran receives less than the maximum evaluation 
under Diagnostic Code 5293 based upon symptomatology which 
includes limitation of motion, consideration must be given to 
the extent of the disability under 38 C.F.R. §§ 4.40 and 
4.45, even though the rating corresponds to the maximum 
rating under another diagnostic code pertaining to limitation 
of motion. 

(3) The Board must address entitlement to an extraschedular 
rating under 38 C.F.R. 
§ 3.321 (b)(1) if there is evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule, 
including 38 C.F.R. §§ 4.40, 4.45, and 4.71a, may be 
inadequate to compensate for the average impairment of 
earning capacity due to intervertebral disc syndrome, 
regardless of the fact that a veteran may have received the 
maximum schedular rating under a diagnostic code based upon 
limitation of motion.  See also DeLuca v. Brown, 8 Vet App 
202 (1995).

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  The functional loss may 
be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (1998).


An evaluation of the veteran's disability must consider 
impairment of the veteran's ability to function under the 
ordinary conditions of daily life, including employment. 38 
C.F.R. § 4.10 (1998).  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional impairment of a 
joint due to pain, weakness, excess fatigability, 
incoordination, restriction of movement, or instability, may 
result in disability even though the diagnostic code under 
which the veteran is rated does not specifically contemplate 
all of these factors.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (1996).

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Degenerative arthritis will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 38 C.F.R. Part 4, Diagnostic Code 5003 (1998).

Under Code 5206, for either the major or minor arm, when 
flexion of the forearm is limited to 110 degrees, a 0 percent 
(noncompensable) rating is assigned.  A 10 percent rating is 
warranted if flexion is limited to 100 degrees.  A 20 percent 
rating requires limitation of forearm flexion to 90 degrees, 
if either the major or minor extremity is involved.  Under 
Code 5207, for either the major or minor arm, limitation of 
extension of the forearm from 45 to 60 degrees warrants a 10 
percent rating.  If extension is limited to 75 degrees, a 20 
percent rating is appropriate if either upper extremity is 
involved.  See 38 C.F.R. §§ 4.71 (Plate I), 4.71a (1998).

The Board notes that the right elbow disability is properly 
rated under Code 5010 based on evidence of traumatic 
arthritis.  There is no medical evidence of ankylosis of the 
elbow, impairment of supination or pronation, or other 
impairment of the elbow or ulna, such that another diagnostic 
code would be more appropriate.  See Codes 5205, 5208, 5209, 
5210, 5211, and 5213; Butts v. Brown, 5 Vet. App. 532 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).


The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under a 
different diagnosis.  The critical element is that none of 
the symptomatology for any of the conditions is duplicative 
or overlapping with symptomatology of other conditions.  
Esteban v Brown, 6 Vet. App. 259 (1995).

For superficial, poorly nourished scars with repeated 
ulceration a 10 percent evaluation is provided under 38 
C.F.R. § 4.118; Diagnostic Code 7803.  A 10 percent 
evaluation is provided for superficial, tender and painful 
scars on objective demonstration under 38 C.F.R. § 4.118; 
Diagnostic Code 7804.  Other scars are rated on the basis of 
limitation on function of part affected.  38 C.F.R. § 4.118; 
Diagnostic Code 7805.


Chronic lumbosacral strain with status 
post operative disc excision

Analysis

Initially, the Board finds the veteran's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1998); that is, the Board finds the veteran to 
have presented a claim that is plausible.  As to another 
preliminary matter, the veteran has not indicated that there 
exist any records of probative value that are available and 
that have not already been included in his claims folder.  

Accordingly, the Board finds that all relevant evidence has 
been properly developed and that the duty to assist the 
veteran in developing pertinent facts, as set forth by 38 
U.S.C.A. § 5107(a) (West 1991 and Supp. 1998), has been 
satisfied.


The medical evidence, as set forth above, shows that the 
veteran's lower back symptoms are, at least with respect to 
the criteria embodied by Diagnostic Codes 5292, 5293, and 
5295, consistent with no higher than the RO's assignment of a 
40 percent disability evaluation.  Indeed, the veteran's 
lumbosacral strain may be classified as "severe" in that it 
is characterized by significant limitation of forward bending 
as well as by loss of lateral motion with osteoarthritic 
changes.

Having already established that the veteran's low back 
symptomatology is consistent with the RO's assignment of a 40 
percent evaluation under Diagnostic Code 5293, the Board 
observes that the veteran's lower back condition is not 
sufficiently severe as to allow for an increased evaluation 
under Diagnostic Codes 5289 or 5292.  First, insofar as the 
medical evidence contains no indication of ankylosis of the 
lumbar spine, Diagnostic Code 5289 provides no basis for an 
increased evaluation.  Additionally, although limitation of 
motion of the veteran's lumbar spine might well be described 
as "from moderate to severe,"  Diagnostic Code 5292 
provides for only a 40 percent evaluation (the evaluation 
that is already in effect) for severe limitation of motion.  
No higher evaluation is available under Diagnostic Code 5292.  

Finally, the Board notes that, because the veteran has not 
been shown to suffer from "pronounced . . . intervertebral 
disc syndrome," an evaluation greater than 40 percent cannot 
be granted under Diagnostic Code 5293.  The veteran is 
entitled, then, to a 40 percent evaluation, the highest 
evaluation available under either Diagnostic Code 5295 or 
Diagnostic Code 5292.

This rating under Diagnostic Code 5293 takes into account the 
functional limitation due to pain, in particular the limited 
back motion and pain on movement.  Other factors listed in 38 
C.F.R. § 4.45, such as more movement than normal, weakened 
movement, excess fatigability, incoordination, impaired 
ability to execute skilled movements smoothly, swelling, 
deformity, or atrophy of disuse, have not been contended or 
demonstrated.  Interference with sitting, standing, and 
weight-bearing have also been considered in the assignment of 
the 40 percent rating by analogy to intervertebral disc 
syndrome.  



Importantly the Board recognizes that the record suggests 
that recent electromyography (EMG) of the lower extremities 
was normal and the veteran was not fully cooperative on a 
recent VA neurologic examination.  At that time the examiner 
noted no objective evidence of sciatic neuropathy or ongoing 
radiculopathy.  Moreover, separate ratings are not assignable 
for separate service-connected disabilities involving the low 
back as they contain overlapping ratable manifestations.  
38 C.F.R. § 4.14.

In view of the foregoing, then, the schedular criteria 
authorize a 40 percent evaluation, but no higher, for the 
veteran's lower back disability.  An increased rating on an 
extraschedular basis cannot be justified.  The Code of 
Federal Regulations, at 38 C.F.R. § 3.321(b), provides that, 
in "exceptional case[s], where the schedular evaluations are 
found to be inadequate, . . . an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities . . ." may be granted. Generally speaking, for 
a specific case to be deemed "exceptional," it should 
present "such an exceptional or unusual disability 
picture[,] with such related factors as marked interference 
with employment or frequent periods of hospitalization[,] as 
to render impractical the application of the regular 
schedular standards."

The veteran's lower back disability does not constitute an 
"exceptional case" as to allow for the assignment of an 
extraschedular rating. Indeed, the record does not show 
either that the veteran's disability subjects him to frequent 
periods of hospitalization or that it interferes with his 
employment to an extent greater than that which is 
contemplated by the 40 percent rating the Board has deemed 
appropriate.  

Further, and as is apparent from the foregoing discussion, it 
cannot be said that the schedular rating criteria are 
inadequate in this instance.  Higher ratings are provided 
under Diagnostic Codes 5293 and 5289, but the required 
manifestations are not present.  


However, since the record suggests the presence of an 
associated tender and painful post-surgical scar of the 
lumbosacral spine that a separate 10 percent evaluation may 
be assigned for tender and painful scar under Diagnostic Code 
7804.  


Residuals of an injury to the right elbow 
with traumatic arthritis 

Analysis

Initially, the Board finds the veteran's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1998); that is, the Board finds the veteran to 
have presented a claim that is plausible.  As to another 
preliminary matter, the veteran has not indicated that there 
exist any records of probative value that are available and 
that have not already been included in his claims folder.  
Accordingly, the Board finds that all relevant evidence has 
been properly developed and that the duty to assist the 
veteran in developing pertinent facts, as set forth by 38 
U.S.C.A. § 5107(a) (West 1991 and Supp. 1998), has been 
satisfied.

Upon review of all of the medical evidence of record in this 
case, the Board concludes that the veteran's traumatic 
arthritis of the right elbow is appropriately evaluated as 10 
percent disabling.  The report of the veteran's most recent 
pertinent VA examination for joints, dated August 1997, 
revealed that his right elbow and forearm exhibited 
essentially normal flexion, pronation and supination.  There 
were essentially no signs deformity, subluxation, lateral 
instability, nonunion, or malunion.  There was no muscle 
atrophy or excess fatigability or incoordination."  X-ray 
examination of the right elbow revealed no evidence of acute 
fracture or dislocation. 




Although the veteran argues that he has pain and discomfort 
in his right elbow, the current 10 percent disability rating 
adequately compensates him in this regard.  As noted above, 
the current range of motion shown by the right elbow fails to 
warrant a compensable rating in this matter.  See 38 C.F.R. 
Part 4, Diagnostic Codes 5010, 5205, 5206, 5207, 5208 (1998).  
Accordingly, entitlement to an increased disability 
evaluation for traumatic arthritis of the right elbow has not 
been shown.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (1998). "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards." 38 
C.F.R. § 3.321(b)(1) (1998).

This case is not shown to be an exceptional case where the 
schedular evaluations are inadequate.  It does not present an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. 38 C.F.R. § 
3.321(b)(1) (1998).  

Although the veteran argues that his traumatic arthritis of 
the right elbow has hampered him in his employment, the 
report of the recent pertinent VA examination showed the 
veteran was capable of performing light work with his right 
elbow.  The record shows that the right elbow alone does not 
markedly interfere with his ability to work. Accordingly, the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321 (b) (1998) is not warranted.


ORDER

Entitlement to an effective date, prior to July 11, 1989, for 
a grant of 10 percent evaluation for tinnitus is denied.  

Entitlement to an increased evaluation for chronic 
lumbosacral strain with status post operative disc excision 
is denied. 

Entitlement to a separate evaluation of 10 percent for 
postoperative lumbosacral spine scar is granted, subject to 
the controlling regulations governing the award of monetary 
benefits.

Entitlement to an increased evaluation residuals of an injury 
to the right elbow with traumatic is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



- 25 -


